       Case 1:12-cv-00929-VSB-KNF Document 274 Filed 03/01/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 _________________________________________________
 AMERICAN LECITHIN COMPANY,
 LIPOID GmbH, LIPOID, LLC, and
 PHOSPHOLIPID GmbH,
                                                                      Case No. 12-cv-00929-VSB
                                 Plaintiffs,
                                                                    Document Electronically Filed
 -v-
                                                                    NOTICE OF MOTION BY
 CARSTEN MATTHIAS REBMANN,                                        DEFENDANT FOR SUMMARY
                                                                    JUDGMENT DISMISSING
                                 Defendant and                      AMENDED COMPLAINT
                                 Third-Party Plaintiff,

 -v-

 HERBERT REBMANN, LIPOID STIFTUNG, LIPOID
 BETEILIGUNGS GmbH, LIPOID VERWALTUNGS AG,
 LIPOID GRUNDSTUECKS GmbH, and PHOSPHOLIPID
 FORSCHUNGSZENTRUM e.V.,

                           Third-Party Defendants.
 _________________________________________________


       PLEASE TAKE NOTICE that, upon the Amended Complaint, dated April 9, 2012, and

the Second Amended Answer, Counterclaims and Third-Party Claims, dated May 15, 2015,

previously filed in this action, and the accompanying Affirmation of Samuel Goldman, dated March

1, 2019 and the exhibits thereto, the accompanying Statement Pursuant to Local Rule 56.1, the

accompanying memorandum of law, and all prior pleadings, papers and proceedings heretofore had

herein, the undersigned hereby moves this Court before the Honorable Vernon S. Broderick,

U.S.D.J., in Courtroom 518 at the United States District Case 1:12-cv-00929-VSB-KNF Document

270 Filed 03/01/19 Page 1 of 3 2 Courthouse, 40 Foley Square, New York, New York 10007 for an

order (a) pursuant to Fed. R. Civ. P. 56 granting Summary Judgment to Defendant Carsten Matthias

Rebmann (“Matthias”) dismissing Plaintiffs’ amended complaint with prejudice, and granting

Matthias such other and further relief as this Court may deem just and proper. In the alternative,

granting Matthias an order in the Court’s exercise of its equitable powers, directing Plaintiffs to

accept the Domain Names which are the subject of this action and reimbursing Matthias for the
       Case 1:12-cv-00929-VSB-KNF Document 274 Filed 03/01/19 Page 2 of 3


expenses he incurred in registering and maintaining these Domain Names; and


 Granting such other and further relief as to the Court seems just and proper.

 Date: March 21, 2014


                                                   Respectfully submitted,

                                                   SAMUEL GOLDMAN & ASSOCIATES




                                                   200 Park Avenue, Suite 1700
                                                   New York, New York, 10166
                                                   Tel. (212) 725-1400
                                                   Fax. (212) 725-0805
                                                   Email: sg@sgalaw.com
                                                   Attorneys for Defendant and
                                                   Third-Party Plaintiff




 To:    Gregory F. Hauser Sherica
        R. Bryan Wuersch &
        Gering LLP
        100 Wall Street, 10th Floor
        New York, New York 10005
        Tel: (212) 509-5050
        Fax: (212) 509-9559
        Attorneys for Plaintiff
Case 1:12-cv-00929-VSB-KNF Document 274 Filed 03/01/19 Page 3 of 3
